UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
 -------------------------------------------------------------- X   ELECTRONICALLY FILED
  CHRISTOPHER O’ROURKE ,                                        :   DOC #:
                                                                :   DATE FILED: 11/14/2019
                                              Plaintiff,        :
                                                                :
                            -against-                           :    19-CV-6083 (VEC)
                                                                :
                                                                :        ORDER
                                                                :
   PARAJULI & BROTHERS, INC.,                                   :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 1, 2019, the Court scheduled an initial pretrial conference for

November 8, 2019, at 10:00 A.M. in Courtroom 443 of the Thurgood Marshall Courthouse, 40

Foley Square, New York, New York, Dkt. 7;

        WHEREAS on November 8, 2019, Defendant’s counsel, Dilli Raj Bhatta from Bhatta

Law, failed to appear for the initial conference;

        WHEREAS the Court ordered Dilli Bhatta and Bhatta Law to show cause why they

should not be sanctioned for their failure to comply with this Court’s Order and be required to

compensate Plaintiff’s counsel, at his regular rate, for his time spent attending the conference on

November 8, 2019;

        WHEREAS counsel for Defendant has submitted a response to the Court’s Order, stating

that counsel failed to read the Court’s Notice of Initial Conference and that counsel further

misinterpreted the Court’s second order, which specifically reminded the parties of both the

Notice of Initial Conference and the existence of the November 8 conference; and
       WHEREAS neither of the Court’s orders were at all ambiguous as to the existence of a

conference having been scheduled for November 8, 2019;

       IT IS HEREBY ORDERED that Dilli Bhatta and Bhatta Law must compensate Plaintiff’s

counsel, at Plaintiff’s counsel’s regular rate, for one hour of Plaintiff’s counsel’s time spent

attending the aborted conference on November 8, 2019. No later than November 22, 2019,

Defense counsel must inquire as to Plaintiff’s regular rate, make prompt payment, and certify to

the Court that payment has been made. Counsel is reminded that future non-compliance with the

Court’s order(s) risks more substantial sanctions.



SO ORDERED.
                                                           ________________________
Date: November 14, 2019                                       VALERIE CAPRONI
      New York, New York                                      United States District Judge




                                                   2
